Citation Nr: 0831234	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-14 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
incomplete paralysis as a result of cervical spine surgery.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
specially adapted housing, a special home adaption grant, and 
compensation under 38 U.S.C.A. § 1151 for incomplete 
paralysis as a result of cervical spine surgery.    

In a March 2005 substantive appeal, the veteran requested a 
hearing before the Board sitting at the RO, but he cancelled 
the scheduled hearing in March 2007.  Therefore, the request 
for a hearing is considered withdrawn.  38 C.F.R. § 20.704 
(2007). 

The issue of entitlement to compensation under 38 C.F.R. 
§ 1151 for incomplete paralysis as a result of cervical spine 
surgery is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDING OF FACT

1.  The veteran has been granted service connection for the 
following disabilities:  post-traumatic stress disorder (100 
percent); coronary artery disease (60 percent); claudication 
of the right lower extremity (60 percent); claudication of 
the left lower extremity (60 percent); diabetes mellitus (20 
percent); left and right shoulder rotator cuff tears (each 10 
percent), bilateral hearing loss (10 percent); and tinnitus 
(10 percent).  

2.  Due to service-connected disability, the veteran 
experiences a permanent loss of use of both lower extremities 
together with residuals of organic diseases that affect 
balance or ability to move forward, and requires the use of 
braces, crutches, canes, or a wheelchair in order to move 
from place to place.  


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing have 
been met.  38 U.S.C.A. § 2101, 2102 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.350(c)(2), 3.809, 3.809a (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The veteran has been granted service connection for the 
following disabilities:  post-traumatic stress disorder (100 
percent); coronary artery disease (60 percent); claudication 
of the left and right lower extremities (each 60 percent); 
left and right shoulder rotator cuff tears (each 10 percent), 
bilateral hearing loss (10 percent); and tinnitus (10 
percent).  The veteran receives special monthly compensation 
including the need for aid and attendance under 38 U.S.C.A. 
§ 1114, subsections (l), (p), and (s).  The veteran also 
experiences non-service connected residuals of a hip injury, 
cervical spine disease, residuals of cervical spine surgery, 
lumbar nerve impingement syndrome, and residuals of lumbar 
disc surgery. 

The veteran contends that specially adapted housing or a 
special home adaptation grant is warranted because he is 
unable to ambulate or accomplish transfers without the use of 
crutches, a wheelchair, and a lifting device as a result of 
his service-connected disabilities.   

To establish entitlement to specially adapted housing, the 
veteran must have a service-connected disability that results 
in the loss, or permanent loss of use, of both lower 
extremities, that requires the use of braces, crutches, 
canes, or a wheelchair in order to move from place to place; 
or, blindness in both eyes, having only light perception, 
together with the loss, or loss of use, of one lower 
extremity; or, the loss, or permanent loss of use, of one 
lower extremity, together with residuals of an organic 
disease or injury that affects balance or ability to move 
forward, and requires the use of braces, crutches, canes, or 
a wheelchair in order to move from place to place; or the 
loss, or permanent loss of use, of one lower extremity 
together with the loss, or permanent loss of use, of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  Entitlement to special home 
adaptation grant requires that the veteran is not entitled to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor had the 
veteran previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  A veteran may 
be entitled to only special home adaptation if the evidence 
shows service connected vision of 5/200 or less in both eyes; 
or the loss, or permanent loss of use, of both hands.  38 
U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.  The assistance referred to in 
this section will not be available to any veteran more than 
once.  38 U.S.C.A. § 2102.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(c)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.

In August 1996, the veteran underwent a VA examination to 
assess his need for regular aid and attendance.  The examiner 
noted that the veteran had experienced a myocardial 
infarction and had undergone several coronary bypass 
surgeries for which he was granted service connection.  The 
veteran had undergone two lumbar spine surgeries that were 
not service-connected.  He also noted that symptoms of the 
veteran's service-connected PTSD included flailing movements 
of the right arm that resulted in a rotator cuff tear and 
subsequent limited use of the right arm.  Further, he noted 
that medications for PTSD caused incoordination and loss of 
balance for most of every day.  The veteran required constant 
assistance with ambulation.   

In March 2000, a VA examiner evaluated the veteran's 
cardiovascular disease and noted that the veteran was 
confined to his home and required the full time care by his 
spouse because of his service-connected heart disorder and 
severe progressive bilateral leg pain with significant 
claudication.  The examiner noted no lower leg edema or 
cyanosis, but there was pain on palpation of both calf 
muscles.  The veteran was unable to walk more than three to 
four steps, limited by fatigue and lower extremity pain.   In 
September 2000, an ultrasound study of the lower leg vascular 
system showed some mild right ankle ischemia but no deep vein 
thrombosis or other acute symptoms.  The examiner did not 
comment on the veteran's capacity for independent mobility.  

In August 2001, a VA examiner noted that the veteran 
sustained a fall and complained of right hip pain.  He also 
noted that the veteran had difficulty pushing up to a 
standing position and using crutches because of his service-
connected shoulder disabilities.  He noted that the veteran's 
combined leg and shoulder disorders constituted a loss of use 
of his legs and required the use of crutches or a wheelchair.  

In February 2002, the veteran underwent a computed tomography 
study that identified marked degenerative changes in several 
cervical vertebral bodies and a left shoulder rotator cuff 
tear.  Records show that the veteran's attending physicians 
and specialists evaluated the veteran's suitability for 
surgery and whether shoulder or cervical spine surgery had 
priority.  In September 2002, the veteran was evaluated for 
an electric scooter as he was unable to execute transfers and 
propel a standard wheelchair because of his shoulder 
disabilities.  He was able to operate the wheel chair using a 
joy stick control, but the examiner noted that the turning 
capacity of the chair made mobility difficult in his small 
home.  An electric vehicle lift was also approved in 
consideration of symptoms associated with the veteran's heart 
disorder.  However, in October 2002, the results of an 
adenosine cardiolite stress test were sufficient to permit 
planned surgery.  In November 2002, a VA physician at a pain 
clinic noted that the veteran had difficulty walking due to 
claudication in the lower extremities.  

The veteran underwent cervical spine surgery in June 2003.  
He subsequently experienced upper extremity numbness and loss 
of arm and hand function and underwent additional cervical 
spinal surgery in October 2003.  The cervical spine disorder 
is not service-connected.  Residuals of the surgery were not 
noted to affect the lower extremities but did contribute 
further to the veteran's mobility and transfer difficulties 
using crutches or a wheelchair.  

In February 2004, the RO received letters from the veteran's 
spouse and private primary care physician.  The veteran's 
spouse described the veteran's mobility incapacities and the 
assistance that she provided for ambulation and lifting to 
accomplish transfers and personal hygiene.  In letters in 
January 2004 and February 2004, the physician stated that the 
veteran's heart conditions, hypertension, PTSD, leg 
claudication, and shoulder disabilities combined to make him 
wheelchair bound and unable to ambulate without crutches or a 
wheelchair.  He noted that the veteran's home was not 
wheelchair accessible and that he was subject to falls and in 
danger of injury during transfers to the bathroom shower.  
The physician also discussed symptoms associated with 
cervical spine disease. 

Additional VA and private treatment records and letters from 
private physicians were received that addressed the etiology 
of cervical spine disease and the residuals of two cervical 
spine surgeries.  Whether a cervical spine disorder will be 
granted VA compensation remains unresolved and is the subject 
of the remand orders below.  Medical evidence showed that the 
residual symptoms of cervical spine disease and the 
associated surgeries contributed to the veteran's incapacity 
for independent mobility, transfers, and use of a wheelchair 
and support devices because of decreased feeling, strength, 
and function in the neck and upper extremities.  

In September 2006, a VA examiner assessed the veteran's lower 
leg vascular disorder including additional ultrasound studies 
and noted some improvement.  There was moderate ischemia of 
lower extremities but no deep vein thrombosis, erythema, 
tenderness on palpation, or skin changes.  He noted that 
because the veteran was wheelchair bound, he did not exercise 
his lower legs.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the criteria for assistance in acquiring specially 
adapted housing have been met.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board concludes that entitlement to specially 
adapted housing benefits is warranted because the veteran has 
experienced a permanent loss of use of both lower extremities 
that requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place as a result 
of service-connected coronary artery disease, lower leg 
claudication, and shoulder disabilities and the effects of 
medication for PTSD.  The Board is mindful that the criteria 
for loss of use of the lower extremities primarily addresses 
the residual orthopedic function remaining other than that 
which would be equally well served by an amputation stump.  
However, the criteria does not exclude consideration of non-
orthopedic disabilities such as coronary artery disease, 
vascular disease, upper extremity disorders, or the effects 
of mental health medications as they pertain to actual 
remaining lower extremity function including acts of balance 
and propulsion.  Notwithstanding any contribution to loss of 
lower leg function from non-service-connected cervical and 
lumbar spine disorders and hip injuries, competent medical 
evidence establishes the veteran's inability to ambulate 
without assistance of another person, support devices, or a 
wheelchair as the result of his service connected disorders 
including coronary artery disease, PTSD, bilateral shoulder, 
and bilateral lower leg vascular disorders.  The criteria for 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing have been met.  

In light of the grant of entitlement to specially adapted 
housing, the claim for a special home adaptation grant under 
38 U.S.C.A. § 2101 (b) is rendered moot as this benefit is 
available only if the veteran is not entitled to the more 
substantial benefit under 38 U.S.C.A. § 2101 (a).    


ORDER

Entitlement to specially adapted housing assistance under 
38 U.S.C.A. § 2101 (a) is granted subject to the legal 
criteria governing the payment of monetary benefits.  


REMAND

In the opinion of the Board, additional development of the 
claim for compensation under 38 U.S.C.A. § 1151 is necessary. 

The veteran contends that he sustained incomplete paralysis 
as a result of cervical spine surgery performed at the VA 
Medical Center (VAMC) in Mountain Home, Tennessee in June 
2003 and at a private hospital in October 2003.  He contends 
that the initial surgery was improperly delayed after 
degenerative spinal changes were noted by VA clinician in 
February 2002, that the scope of the initial surgery was not 
comprehensive, and that he incurred additional disability 
following the initial procedure that remained uncorrected 
after a second procedure.  

Compensation may be awarded for a qualifying additional 
disability in the same manner as if it were service 
connected.  A disability is a qualifying disability if it was 
not the result of the veteran's willful misconduct, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or was an event not 
reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b) (2007).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1) (2007).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).  

Care must have been provided by a VA employee who is subject 
to VA supervision or at a facility under which VA has direct 
jurisdiction.  The following are not hospital care, medical 
or surgical treatment, or examination furnished by a VA 
employee or at a VA facility: hospital or medical care 
provided under contract made under 38 U.S.C.A. § 1703; 
nursing home care furnished under 38 U.S.C.A. § 1720; and 
hospital care or medical service provided under 38 U.S.C.A. 
§ 8153 over which VA does not have direct jurisdiction.  
38 C.F.R. § 3.361 (e) (2007).     

The veteran underwent cervical spine surgery on June 9, 2003 
at the James H. Quillen VAMC in Mountain Home, Tennessee.  
The surgery was performed by Dr. S.C.H. who signed pre- and 
post-treatment notes and the operative report as a contract 
staff physician associated with the neurosurgical clinic at 
that VA facility.  Dr. A.C., a resident, also participated in 
the procedure.  A form documenting patient consent is of 
record.  The veteran underwent additional cervical spine 
surgery in October 2003 performed by Dr. S.C.H. at the 
private Johnson City Medical Center in Johnson City, 
Tennessee.  An operative report is of record but no consent 
form, post surgical treatment records, or discharge summary 
from the private hospital are in the file.  The file does not 
contain information relevant to the employment and 
professional qualifications of Dr. S.C.H.  

The file also contains several letters from Dr. B.W., the 
veteran's private primary care physician who stated that he 
had been treating the veteran since 1985.  No records of 
clinical care from this physician relevant to spinal disease 
have been requested.  The file contains several letters and 
treatment reports in November 2003 and January 2004 from Dr. 
D.A.W., a private physician associated with the East 
Tennessee Brain and Spine Center.  Although the two reports 
contain detailed histories and evaluations, it is not clear 
if all relevant clinical information from these physicians 
has been obtained.  Both physicians concluded that additional 
disability was incurred as a result of VA treatment.  
Complete records of their treatment, if available, will 
assist in determining the extent of their observations of the 
veteran and in substantiating their conclusions.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the Director, VAMC 
Mountain Home, the employment and 
professional qualifications of Dr. S.C.H. 
as a VA employee or contract physician 
from February 2002 to November 2004, 
including whether the physician was under 
the supervision or direct jurisdiction of 
VA at the time of the veteran's surgeries 
in June 2003 and October 2003.  Associate 
information obtained with the claims 
file. 

2.  Request from the veteran an 
authorization to obtain clinical records 
of treatment of cervical spine disease by 
Dr. B.W., 2406 Susannah Street, Johnson 
City, Tennessee; from Dr. D.A.W., East 
Tennessee Brain and Spine Center, 310 
State of Franklin Road, Suite 103, 
Johnson City, Tennessee; and from the 
Johnson City Medical Center, Johnson 
City, Tennessee, all from February 2002 
to the present.  Then, request all 
relevant records and associate any 
records received with the claims file.  

3.  Then, readjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 for 
incomplete paralysis as a result of 
cervical spine surgery.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


